Title: Abigail Adams to John Adams, 4 February 1799
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Feb’ry 4th 1799—
          
          your observations in your last Letter, upon your Solitude; and your reflections upon your Age and feelings, led me to a train of Reflections, upon that period of Life to which we are both hastning, to that period when the wise man hath told us, no pleasure is to be found; That Frederick who was as great an unbeliever as Voltaire, should experience this truth in its full face, I can easily believe. How barren and imperfect that prosperity which can have no recourse to Religion to supply the insufficiency of worldly plasures The following passage so fully expresses my own observations, that it appeard to present itself to me this day with peculiar force, upon reading your Letter
          “Worldly prosperity declines with declining life. In youth its relish was brisk and poignant. It becomes more sober as Life advances; and flattens as life descends. He who lately overflowed with Cheerfull spirits and high hopes, begins to look back with heaviness on the days of former years. He thinks of his old companions who are gone; and reviews past Scenes, more agreable than any which are likely to return. The activity of pursuit is weakned. The gaiety of amusement

is fled. The gratification of sense languish, when his accustomed pleasures, one after an other flee treacherously away. what can he who is an utter stranger to Religion, and to the hope of Heaven, substitute in their place? But even in that drooping period, the promises and hopes of religion support the spirits of a Good man till the latest hour. his Leaf, it is said shall not wither it shall not be in the power of time to blast his Prosperity: But old Age shall receive him into a quiet retreat, where if lively sensations fail, gentle pleasures remain to sooth him. That hope of immortality which formerly improved his other enjoyments, now in a great measure Supplies there absence. Its importance rises in proportion as its object draws near. He is not forsaken by the World, but retires from it with dignity; reviewing with a calm mind the part which he has acted, and trusting to the promise of God, for an approaching reward. such sentiments and expectations shed a pleasing tranquility over the old Age of the Good man. They make the Evening of his days go down unclouded; and allow the stream of life, though fallen low, to run clear to the last drop—”
          who would exchange these Consolations for the, cold comfortless prospect of the Materilist? even suppose it an error, it is one which raises us above the Bruits. it exalts and enobles our faculties, and the deception if it were one, can do us no injury—
          I hope the time is not far distant when you may return to the Rural amusements of Your Farm—snatch a comfort from its opening verduer, and forget the labours and toils of the state, amidst the blooming orchard and the Springing blade. to this purpose the Clover seed will not be forgotten. I have written you before respecting the Farm. it is time some decission was made. 45 pounds and the taxes is as much as the dr thinks French will be willing to give
          I ask you questions, but you forget to answer them amidst your avocations. ever yours—
          
            Abigail Adams
          
        